Citation Nr: 0708713	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-12 551	)	DATE
	)
	)


THE ISSUE

Whether a February 16, 2005, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to an 
effective date prior to December 3, 1990, for the grant of 
service connection for degenerative joint disease of the 
lumbar spine, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to July 1954 
and from February 1955 to February 1957.  

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a February 
16, 2005, Board decision that denied entitlement to an 
effective date prior to December 3, 1990, for the grant of 
service connection for degenerative joint disease of the 
lumbar spine.


FINDINGS OF FACT

1.  In a February 16, 2005, decision, the Board denied the 
veteran's claim of entitlement to an effective date prior to 
December 3, 1990, for the grant of service connection for 
degenerative joint disease of the lumbar spine.

2.  The correct facts, as they were known at the time of the 
February 16, 2005, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.


CONCLUSION OF LAW

The February 16, 2005, Board decision denying entitlement to 
an effective date prior to December 3, 1990, for the grant of 
service connection for degenerative joint disease of the 
lumbar spine, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  

As the Board observed in the February 16, 2005, decision, in 
a May 2, 1990, decision, the Board denied service connection 
for a back disorder.  In the May 2, 1990, decision, the Board 
acknowledged that the veteran was seen for back complaints 
during service, but found that the disability was acute and 
transitory and resolved without permanent residuals, and that 
a chronic back disability had its onset subsequent to 
service.  

On December 3, 1990, the veteran filed an application to 
reopen a claim of service connection for back disability.  In 
a November 21, 2000, decision, the Board noted that its May 
2, 1990, decision had become final, but found that new and 
material evidence had been received and reopened the 
veteran's back claim and remanded it to the RO for further 
development.  

In an April 2001 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned a 20 percent evaluation, effective December 3, 
1990, and a 40 percent rating, effective February 6, 2001.  
In a June 2004 rating decision, the RO increased the 
evaluation of the veteran's low back disability to 60 
percent, effective December 3, 1990.

The veteran alleges CUE in the Board's February 16, 2005, 
decision, on the basis that the evidence shows that he has 
had a chronic back disability since service.  In support, he 
notes that the evidence shows that he was seen for complaints 
of back problems during service and was seen on numerous 
occasions for treatment of back disability following his 
discharge, and implicitly argues that the medical evidence 
shows that the in-service complaints represented the onset of 
the chronic back disability for which VA has granted service 
connection.

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this 
conclusion, the Board notes that the veteran is prosecuting 
this claim pro se, and that although CUE motions must be pled 
specifically, a veteran's pro se motion must be read 
sympathetically, notwithstanding the specific pleading 
requirements set forth in the regulations.  Further the 
manifestly changed outcome may be inferred from pro se 
pleadings, even though not explicitly stated.  See Canady v. 
Nicholson, 20 Vet. App. 393, 401-02 (2006).

As the Board noted in the February 16, 2005, decision, 
although the service medical records show that he was seen 
for complaints of low back pain on several occasions, no back 
disability was noted at separation, and the examiners who 
conducted the October and December 1957 formal VA 
examinations concluded that the veteran had no chronic back 
disability.  While subsequent private records demonstrated 
that the veteran suffered from a chronic back disability, 
prior to VA's receipt of his private physician's June 1998 
and December 1999 letters, there was no medical evidence 
linking a chronic back disability to service.  Further, 
although the physicians who performed the February and March 
2001 VA examinations agreed that the veteran's back 
disability was related to service, as the Board pointed out 
in the February 16, 2005, decision, in establishing service 
connection for back disability, the RO based its 
determination on these post-service medical opinions linking 
the veteran's condition to service.

At the time of the February 16, 2005, Board decision, the 
laws and regulations governing the assignment of the 
effective date of service connection were essentially the 
same as now.  In that decision, the Board stated the law and 
regulations provided that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 3.400 
(2004).  

In the February 16, 2005, decision, the Board pointed out 
that in a May 2, 1990, decision, it had denied service 
connection for a back disability, and specifically noted that 
that decision was final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004).  The Board also observed that 
effective date of an award of service connection based on new 
and material evidence following an earlier denial is the date 
of receipt of the new claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).  

The Board reiterates that service connection was previously 
denied because there was no medical evidence showing that the 
veteran's back disability was related to service.  In 
prosecuting his December 3, 1990, application to reopen, the 
veteran submitted June 1998 and December 1999 statements 
prepared by his private physician that linked the condition 
to service, which represented the first time competent 
medical evidence indicated that his back disability was 
incurred in or had its onset during service.  Further, the VA 
physicians who examined him in February and March 2001 
concurred with that assessment, and in April 2001, the RO 
granted service connection for degenerative joint disease of 
the lumbar spine.  Thus, as of December 3, 1990, the record 
contained evidence that VA previously indicated was lacking 
in order to grant service connection for back disability.  

In light of the foregoing, the Board finds that the veteran 
has not established that any of the correct facts, as they 
were known at the time, were not before the Board on February 
16, 2005, and has not shown that, but for incorrect 
application of statutory or regulatory provisions, the 
outcome of the claim would have been manifestly different.  
Accordingly, the Board concludes that there was no CUE in the 
February 16, 2005, Board decision denying entitlement to an 
effective date prior to December 3, 1990, for service 
connection for degenerative joint disease of the lumbar 
spine.

As a final point, the Board observes that, to date, the 
veteran has not challenged the Board's May 2, 1990, decision 
on the basis that that decision was the product of CUE.  As 
such, the Board is bound by the preclusive effect of that 
determination.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).


ORDER

The veteran's motion to revise or reverse the February 16, 
2005, Board decision that denied his claim of entitlement to 
an effective date prior to December 3, 1990, for the grant of 
service connection for degenerative joint disease of the 
lumbar spine, is denied.



                       
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



